DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oki (JP H0772396) in view of Liao (CN 105891218), Frankel (US Patent 9,470,908), and Strehle (WO 2010/052173).

Regarding Claim 1, Oki (JP H0772396) discloses an apparatus for shooting (loupe 10, Page 3, bottom) an object to be observed (measurement object, Page 4, middle) at right angles (distance between the measurement surface of the object and the scale 22a is eliminated, Page 4, middle), the apparatus comprising:
	a first body (lens portion 12, Page 3 bottom – Page 4 bottom) including a lens coupling portion at a first end of the first body (portion at top of lens part 12, Page 3-4, Fig. 1-2) and a housing portion (portion at middle/bottom of lens portion 12, Page 3 bottom – Page 4 bottom) having a hollow inside (hollow columnar shape, Page 3 bottom) and forming an opening at a second end of the first body (hollow at the bottom, Figs. 1 and 2);
	and a second body (support portion 13, Page 3 bottom – Page 4 bottom) including a surface contact portion (lower surface of scale display layer 22, Page 4) formed to contact a target surface including the object to be observed (distance between object to be observed and surface of scale 22a is eliminated, Page 4) and a second portion (support portion 13, Page 3 bottom – Page 4 bottom) extending from the surface contact portion (installation surface of the loupe10 and the lower surface of the scale display layer 22 are substantially aligned with each other, Page 4); and
an LED lighting portion (illumination portion 15, Page 3, Figs. 1-2) near to the lens coupling portion (illumination unit 15 is provided in the lens unit 12, Page 4, Figs. 1-2) and including at least one LED light source capable of irradiating light (illuminates the scale, Page 4, Figs. 1-2) to the object to be observed (object to be observed, Page 4, Figs. 1-2).
	Oki does not explicitly disclose, but Liao (CN 105891218) teaches a lens coupling portion (support 1 at magnifying glass 2 [0018] Fig. 1) formed to couple a camera lens (camera lens 8 detachably mounted on support 1 arranged in sequence next to magnifying glass 2 [0018], Fig. 1);
	and an LED portion (light source 7 [0018] Fig. 1) adjacent to the lens coupling portion (light source 7 and magnifying glass 2 arranged in sequence [0018]).
Oki does not explicitly disclose, but Frankel (US Patent 9,470,908) teaches wherein the second portion is an insertion portion (object lens barrel body 222, Column 12 lines 50-end, Figs. 3, 4) inserted into the housing portion (overlapping barrel segment 244 of lens barrel 240 overlaps object lens barrel body 222, Figs. 3, 4, Column 12 lines 1-29) to adjust a distance between (telescoping motion 420, Column 13 lines 1-20) the object to be observed (object lens 212, Column 11, Figs. 3, 4) and the camera lens (coupling ring 250, Column 11, Figs. 3, 4).
Oki does not explicitly disclose, but Strehle (WO 2010/052173) teaches wherein the object to be observed is scattered blood marks (stained blood, Page 8).
It would have been obvious to one of ordinary skill in the art before the application was filed to use modify the lens portion 12 of Oki to include a detachable mount for a camera because Liao teaches that it enables detailed surface inspection via photograph, from which size can be accurately measured because the scale is magnified along with the object being inspected ([0006], [0010]). It would have been obvious to replace the LED 15 of Oki with the light source 7 of Liao because Liao teaches that light source 7 provides the required bright environment for the operation of the camera lens 8 [0019].
It would have been obvious to one of ordinary skill in the art before the application was filed to modify the loupe of Oki with a telescoping system 262 of Frankel because Frankel teaches that it enables adjustable magnification and focusing, which is an advancement over a fixed loupe, Column 12 lines 50-60.
The structure of Oki indicates that it is able to be placed flush against the object to be inspected and without structural modification can be used to inspect scattered blood marks (see MPEP 2115). 

	Regarding Claim 3, Oki (JP H0772396) discloses the apparatus of claim 1, wherein the first body further comprises:
	an on/off switch (a power switch of the illumination unit 15, Page 10) located outside the housing portion (on the outer surface of the loupe 10, Page 10) and configured to turn on/off the LED lighting portion by a user's input (a power switch of the illumination unit 15, Page 10).
	
Regarding Claim 4, Oki (JP H0772396) discloses the apparatus of claim 1, wherein the second body further comprises:
	a transparent plate (surface on which scale 22a is formed, Page 4, Figs. 1-2) located in close contact with the surface contact portion (lower surface of scale display layer 22, Page 4, Figs. 1-2) and displaying a measurer measuring the size (scale 22a, Page 4, Figs. 1-2) of the object to be observed (object to be observed, Page 4, Figs. 1-2).
Oki does not explicitly disclose, but Strehle (WO 2010/052173) teaches wherein the object to be observed is scattered blood marks (stained blood, Page 8).
The structure of Oki indicates that it is able to be placed flush against the object to be inspected and without structural modification can be used to inspect scattered blood marks (see MPEP 2115). 

	Regarding Claim 5, Oki (JP H0772396) discloses the apparatus of claim 1, wherein the second body includes a transparent material such that light may be transmitted (supporting portion 13 is formed of a transparent, Page 4, Figs. 1-2).

	Regarding Claim 6, Oki (JP H0772396) discloses the apparatus of claim 1, wherein the first body and the second body each are formed in a cylindrical shape (columnar/cylinder, Pages 3-4, Figs. 1-2).

	Regarding Claim 7, Oki (JP H0772396) discloses a method of shooting (measuring an object, Page 2 first paragraph) the object to be observed at right angles (the distance between the measurement surface of the object and the scale 22a is eliminated, Page 4), the method comprising:
	a lens coupling portion (portion at top of lens part 12, Page 3-4, Fig. 1-2) of an apparatus for shooting (loupe 10, Page 3, bottom) the object to be observed at right angles (distance between the measurement surface of the object and the scale 22a is eliminated, Page 4, middle), the apparatus (loupe 10, Page 3, bottom) including a first body (lens portion 12, Page 3 bottom – Page 4 bottom) including a lens coupling portion (top of lens part 12 near lens 12a, Page 3-4, Fig. 1-2), a housing portion (lens portion 12, Page 3 bottom – Page 4 bottom), an LED lighting portion (illumination portion 15, Page 3, Figs. 1-2), and an on/off switch (power switch on outer surface of loupe for on/off illumination unit, Page 10) and a second body (support portion 13, Page 3 bottom – Page 4 bottom) including a surface contact portion (lower surface of scale display layer 22, Page 4), and a transparent plate (holding member 21 is made of transparent or translucent glass, polyethylene terephthalate, polycarbonate, Page 4) displaying a measurer (scale forming layer 22 on holding member 21, Page 4; on the lower surface side of scale display layer 22, scale 22a is formed, Page 4), wherein the LED light portion is near to the lens coupling portion (illumination unit 15 is provided in the lens unit 12, Page 4, Figs. 1-2);
contacting the surface contact portion of the apparatus with a target surface including the object to be observed (the distance between the measurement surface of the object and the scale 22a is eliminated, Page 4); 
and controlling on/off of the LED lighting portion (illumination is applied, Page 9; power switch of illumination unit 15, Page 10).
Oki does not explicitly disclose, but Liao (CN 105891218) teaches
	coupling a lens coupling portion (support 1 at magnifying glass 2 [0018] Fig. 1) of an apparatus for shooting the object to be observed (support 1 of device for detecting surface [0018]) at right angles (component 100 is perpendicular to the optical axis through camera lens 8 and magnifying glass 2, Fig. 1) to a camera lens (camera lens 8 detachably mounted on support 1 [00018]), wherein the LED portion (light source 7 [0018] Fig. 1) is adjacent to the lens coupling portion (light source 7 and magnifying glass 2 arranged in sequence [0018]);
	and shooting the object to be observed with the camera (photography of microstructure of e.g., plants, Page 1).
	Oki does not explicitly disclose, but Frankel (US Patent 9,470,908) teaches an insertion portion (object lens barrel body 222, Column 12 lines 50-end, Figs. 3, 4), 
adjusting a distance (telescoping function, Column 12 lines 50-end) between the object to be observed (image of an object, Claim 1) and the camera lens (coupling ring 250, Column 11, Figs. 3, 4) by inserting the insertion portion (overlapping barrel segment 244 of lens barrel 240 overlaps object lens barrel body 222, Figs. 3, 4, Column 12 lines 1-29) of the second body (object lens barrel body 222, Column 12 lines 50-Column 13 line 29, Figs. 3, 4) of the apparatus (loupe, Abstract) into the housing portion (overlapping barrel segment 244, Column 12 lines 50-Column 13 line 29, Figs. 3, 4) of the first body (lens barrel 240, Column 12 lines 50-Column 13 line 29, Figs. 3, 4) of the apparatus (loupe, Abstract);
	adjusting a focus of the camera lens (enable adjustable magnification, Column 12 lines 50-Column 13 line 29, Figs. 3, 4).
Oki does not explicitly disclose, but Strehle (WO 2010/052173) teaches wherein the object to be observed is scattered blood marks (stained blood, Page 8).
It would have been obvious to one of ordinary skill in the art before the application was filed to use modify the lens portion 12 of Oki to include a detachable mount for a camera because Liao teaches that it enables detailed surface inspection via photograph, from which size can be accurately measured because the scale is magnified along with the object being inspected ([0006], [0010]). It would have been obvious to replace the LED 15 of Oki with the light source 7 of Liao because Liao teaches that light source 7 provides the required bright environment for the operation of the camera lens 8 [0019].
It would have been obvious to one of ordinary skill in the art before the application was filed to modify the loupe of Oki with a telescoping system 262 of Frankel because Frankel teaches that it enables adjustable magnification and focusing, which is an advancement over a fixed loupe, Column 12 lines 50-60.
The structure of Oki indicates that it is able to be placed flush against the object to be inspected and without structural modification can be used to inspect scattered blood marks (see MPEP 2115). 

	Regarding Claim 8, Oki (JP H0772396) discloses the method of claim 7, further comprising:
measuring the size (measurement, Page 10 [0053]) of the object to be observed (target object, Page 10, [0053]) with the measurer displayed (scale 22a formed, Page 4) on a transparent plate (holding member 21 is made of transparent or translucent glass, polyethylene terephthalate, polycarbonate, Page 4). 
Oki does not explicitly disclose, but Strehle (WO 2010/052173) teaches wherein the object to be observed is scattered blood marks (stained blood, Page 8).
The structure of Oki indicates that it is able to be placed flush against the object to be inspected and without structural modification can be used to inspect scattered blood marks (see MPEP 2115).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any teaching or matter challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishimoda (US PG Publication 2019/0235200): method of adjusting loupe
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485